DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The following claim limitations continue to be interpreted under 35 USC 112(f) as discussed in the previous Office action of record mailed August 25, 2021:
“A first phase calculation unit configured to calculate a phase . . .” as found in claims 5-8 and 12-13.
“A second phase calculation unit configured to calculate a phase . . .” as found in claims
5-8 and 12-13.
“A power spectrum calculation unit configured to calculate a power spectrum . . .” as
found in claims 5-8 and 12-13.
“A spectrum line width calculation unit configured to calculate a spectrum line width . .
.’ as found in claims 5-8 and 12-13.
“A comparison calculation unit configured to cause the second phase calculation unit . .
.’ as found in claims 8 and 12-13.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	Certain words in claims 1, 2, 3, and 5 are amended as follows to correct minor spelling issues without changing the scope of each claim.  Claims 10 and 11 are amended to insert a missing word without changing the scope of each claim.
	In claim 1, line 4, the word “interferene” is amended to read “interference”.
	In claim 2, line 4, the word “interferene” is amended to read “interference”.
	In claim 3, line 4, the word “interferene” is amended to read “interference”.
	In claim 5, line 6, the word “interfernce” is amended to read “interference”.
	In claim 10, line 2, the phrase “according to 2” is amended to read “according to claim 2”.
	In claim 11, line 2, the phrase “according to 3” is amended to read “according to claim 3”. 
Allowable Subject Matter
Claims 1-16 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-3, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical spectrum line width calculation method for calculating an optical spectrum line width of a laser to be measured from an optical interference signal (claims 1-3), the methods comprising, among other essential steps, calculating a phase XN(t), where N is an integer of 2 or more, from the phase X1(t) using the unique equation set forth in each of the claims; calculating a power spectrum of a sine wave having the phase XN(t) as a phase; and calculating a spectrum line width of the laser to be measured using a half width at half maximum of the power spectrum, in combination with the rest of the limitations of the above claims.
N(t), where N is an integer of 2 or more, from the phase X1(t) using the unique equation set forth in each of the claims; a power spectrum calculation unit configured to calculate a power spectrum of a sine wave having the phase XN(t) as a phase; and a spectrum line width calculation unit configured to calculate a spectrum line width of the laser to be measured using a half width at half maximum of the power spectrum, in combination with the rest of the limitations of the above claims.
With further regard to the above claims, please see applicant’s arguments filed November 24, 2021 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 13, 2021